Citation Nr: 1645993	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

3.  Entitlement to service connection for radiating pain of the legs secondary to a low back disorder. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




INTRODUCTION

The Veteran served on active duty from December 1976 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2010, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  In May 2010, the RO issued a statement of the case (SOC), and in June 2010 the Veteran filed a substantive appeal via a VA Form 9. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran requested a Board video-conference hearing before a Veterans Law Judge in his June 2010 substantive appeal.  A hearing was scheduled in December 2016.  In December 2016 the Veteran indicated that he wanted to cancel his video-conference hearing, and reschedule for a Travel Board hearing at his local RO.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested Travel Board hearing.  See 38 C.F.R. § 20.700 (a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




